DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (Pub. No.: US 2017/0061329A1) and further in view of Kawaai (Pub. No.: US 2020/0014761A1).
With respect to claims 1:
KOBAYASHI discloses an operation prediction system comprising: a plurality of learned operation prediction models constructed by machine learning of leaning operation case data, the learning operation case data being classified into a plurality of groups by an automatic classification algorithm, the learning operation case data belonging to each group being learned by the operation prediction model corresponding to the group, the learning operation case data including data indicating a surrounding environment and data indicating a human operation in the surrounding environment (parag. 0048-0061 discloses operation prediction having plurality of learning operation 13 belonging to different group as classified in fig. 1); 
selecting one operation prediction model from a plurality of the operation prediction models based on a result of classifying data indicating a given surrounding environment by the automatic classification algorithm; wherein the data indicating the surrounding environment are input to the operation prediction model selected by the model selecting unit to predict a human operation with respect to the surrounding environment (parag. 0057-0060).
KOBAYASHI does not explicitly disclose the word model selecting unit:
Kawaai discloses model selecting unit (parag. 0031, fig.1, item 12). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Kawaai into the teaching of KOBAYASHI in order to improve operation and abnormality detection accuracy.



With respect to claims 2, 8:
KOBAYASHI discloses the operation prediction system according to claim 1, wherein the data indicating the surrounding environment include image data (parag. 0065 discloses image signal processing unit).
With respect to claims 3, 9:
Kawaai discloses the operation prediction system wherein, performing an operation prediction of an operation involving contact with the surrounding environment (abstract, parag. 00002, 0006, 0007).
With respect to claims 4, 10:
Kawaai discloses the operation prediction system further comprising:  -3-New U.S. Patent Application an evaluation unit for evaluating a result of the prediction of the human operation output from the operation prediction model selected by the model selecting unit; and an additional learning unit for making the learned operation prediction model learn additionally by machine learning (parag. 0018 and 0031 discloses evaluation while 0010 discloses additional learning unit).
With respect to claim 7:
KOBAYASHI discloses an operation prediction method comprising: a classification step for classifying learning operation case data including data indicating a surrounding environment and data indicating a human operation in the surrounding environment into a plurality of groups by an automatic classification algorithm; a learning step, on a computer having a plurality of operation prediction models, for making each of the operation prediction models corresponding to the group learn the learning operation case data belonging to each group classified in the classification step, by machine learning, to construct a plurality of learned operation prediction models (parag. 0048-0061 discloses operation prediction having plurality of learning operation 13 belonging to different group as classified in fig. 1); 
selecting one operation prediction model from the plurality of the operation prediction models based on a result of classifying data indicating a given surrounding environment by the automatic classification algorithm; and a prediction step for inputting data indicating the surrounding environment to the operation prediction model selected in the model selecting step to predict a human operation with respect to the surrounding environment (parag. 0057-0060).
KOBAYASHI does not explicitly disclose a model selecting step;
Kawaai discloses a model selecting step (parag. 0031, fig.1, item 12). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Kawaai into the teaching of KOBAYASHI in order to improve operation and abnormality detection accuracy.

Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (Pub. No.: US 2017/0061329A1), Kawaai (Pub. No.: US 2020/0014761A1) as applied to claim 1 above and further in view of Admitted prior Art (Background).
With respect to claim 5:
The rejection of claim 1 is incorporated; KOBAYASHI and Kawaai do not explicitly disclose the word Robot but Admitted prior art discloses Robotic operation (parag. 0002). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Admitted prior art in order to perform a desired operation.
With respect to claim 6:
Admitted prior art discloses a plant operation system as the operation prediction system according claim 1 (parag. 0002).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649